Case: 14-136     Document: 4    Page: 1    Filed: 06/12/2014




           NOTE: This order is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                  ______________________

            IN RE HENRY F. GILCHRIST,
                      Petitioner.
                ______________________

                         2014-136
                  ______________________

    On Petition for Writ of Mandamus to the United
States Court of Appeals for Veterans Claims in No. 14-83.
                 ______________________

                      ON MOTION
                  ______________________

   Before NEWMAN, RADER, and CHEN, Circuit Judges.
PER CURIAM.
                        ORDER
    Henry F. Gilchrist seeks a writ of mandamus asking,
among other things, for us to direct the Department of
Veterans Affairs to award him full benefits and for us to
compel the United States Court of Appeals for Veterans
Claims (Veterans Court) to read a document in a pending
matter. Gilchrist also moves to proceed in forma pauperis
in this court.
    In his petition, Gilchrist refers to a previous appeal in
this court, 2011-7113, and to an appeal currently pending
before the Veterans Court. In the previous appeal, 2011-
7113, Gilchrist had appealed the Veterans Court’s dismis-
Case: 14-136         Document: 4   Page: 2   Filed: 06/12/2014



2                                             IN RE GILCHRIST




sal of his case for lack of jurisdiction. The Veterans Court
had dismissed his case due to lack of a final Board of
Veterans’ Appeals (Board) decision. In August 2011, we
affirmed the Veterans Court’s dismissal. To the extent
that Gilchrist’s petition relates to that decision, manda-
mus is not appropriate because that matter is closed.
    A party who seeks a writ bears the burden of proving
that he has no other means of attaining the relief desired,
Mallard v. U.S. Dist. Court, 490 U.S. 296, 309 (1989), and
that the right to issuance of the writ is “clear and indis-
putable.” Allied Chemical Corp. v. Daiflon, Inc., 449 U.S.
33, 35 (1980).
    To the extent that Gilchrist’s petition relates to his
case currently pending at the Veterans Court, he has not
established that mandamus relief is appropriate. In the
pending Veterans Court case, Gilchrist appealed the
Board’s denial of entitlement to a total disability rating.
Gilchrist has not shown that he could not later appeal any
final ruling. After the Veterans Court issues a final
decision in that pending case, Gilchrist may of course
later appeal any adverse ruling when appropriate.
      Accordingly,
      IT IS ORDERED THAT:
    (1) The motion to proceed in forma pauperis is grant-
ed. No docketing fee is required for this mandamus
petition.
      (2) The petition for a writ of mandamus is denied.
                                      FOR THE COURT

                                      /s/ Daniel E. O’Toole
                                      Daniel E. O’Toole
                                      Clerk of Court
s26